531 F.2d 316
Willis J. POIRRIER, Jr., Clement Jasmin, Individually and asrepresentatives of John Does and Jane Does,similarly situated, Plaintiffs-Appellants,v.ST. JAMES PARISH POLICE JURY and Paul Keller, etc., et al.,etc., Defendants-Appellees.
No. 75--1058.
United States Court of Appeals,Fifth Circuit.
May 7, 1976.Rehearing Denied Aug. 26, 1976.See 537 F.2d 840.

Paul G. Aucoin, Vacherie, La., for plaintiffs-appellants.
Charles S. Becnel, First Dist. Atty., 23rd Judicial Dist., Vacherie, La., for Keller and St. James Police.
Before MORGAN, CLARK and TJOFLAT, Circuit Judges.
PER CURIAM:


1
AFFIRMED. We adopt the opinion of the District Court at 372 F.Supp. 1021 (E.D.La.1974).